Decree affirmed. In the first of these cases, which were tried together, one Stella Wojtkonski petitions the Probate Court for partition of a parcel of land in New Bedford, in which, by conveyance from her husband Joseph Wojtkonski, she owns a one-half interest, and in the second Joseph, by a suit in equity, seeks to have said conveyance annulled because of fraud and duress. In a report of material facts filed in each case the judge found that the wife obtained the conveyance by threats and false representations. In the equity suit he entered a decree ordering the wife to reconvey, and having entered it decreed that her petition be dismissed. There was no error. The conveyance to her was voidable, Powell v. Powell, 260 Mass. 505, Cram v. Cram, 262 Mass. 509, Jurewicz v. Jurewicz, 317 Mass. 512, 514; and after the order to reconvey, she had no standing in equity to maintain her petition. G. L. (Ter. Ed.) c. 241, § 25. See Moseley v. Moseley, 240 Mass. 22, 25.
The cases were submitted on briefs.